                Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 1 of 15
.   ~
                                                                                          EA     u. fo1l~~CQRT
                                                                                               STERN DISTRICT ARKANSAS


                               IN THE UNITED STATES DISTRICT COURT      NOV l B 2019
                                   EASTERN DISTRICT OF ARKANSAiifA~ES W.             CLERK         Mc;6paMACK
                                         WESTERN DIVISION      By.       ~ '
                                                                                                                DEPCLERK

        MONICA EDWARDS, Individually and on                                                             PLAINTIFF
        Behalf of All Others Similarly Situated


        vs.                                                    805-KGB
                                              Case No. 4:19-cv-__


        PSM HOME HEALTH, INC.,                                                                      DEFENDANTS
        and PETERS. MCINDOE


                            ORIGINAL COMPLAINT-COLLECTIVE ACTION


               COMES NOW Plaintiff Monica Edwards, individually and on behalf of all other

        similarly situated current and former employees of Defendants PSM Home Health, Inc.,

        and Peter S. Mcindoe (collectively "Defendants"), by and through her attorneys Allison

        Koile and Josh Sanford, and brings this Original Complaint-Collective Action, and in

        support thereof she does hereby state and allege as follows:

                                 I.        PRELIMINARY STATEMENTS

               1.     This is an individual and collective action brought by Plaintiff, individually

        and on behalf of all similarly situated employees who performed certain work for

        Defendants during the three-year period preceding the filing of this Complaint.

               2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

        201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,

        et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated damages,

        prejudgment interest, and costs, including reasonable attorneys' fees, as a result of

        Defendants' failure to pay Plaintiff and all other _similarly ~ituated emnloyees. IJwfµL...",,,..,.,"'..
                                                        llus case assigned to Disbfct Judge Baker
                                                                                            · ·· ·· · , ; -"1
                                                        aid to Magistrate Judge_Harris
                                                                                   _ _ _ _ _ __
                                                     Page 1 of15
                                Monica Edwards, et al., v. PSM Home Health, Inc., et al
                                     U.S.D.C. (E.D. Ark.) CUe No. 4:1Sk:v-_ _
                                       Ortglnal Complalnt--Collectlve Action
        Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 2 of 15



minimum wages and overtime compensation for hours worked in excess of forty (40)

hours per week.

      3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA and the AMWA as described, infra.

                        II.        JURISDICTION AND VENUE

      4.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       5.    This complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action herein alleged. Therefore, this Court

has supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367(a).

       6.    The acts alleged in this Complaint had their principal effect within the

Eastern Division of the Western District of Arkansas, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391(b)(2).

       7.    This claim is brought pursuant to the Fair Labor Standards Act, 29 U.S.C. §

201 et seq. and is a collective action pursuant to 29 U.S.C. § 216(b). Plaintiff's claims

arise under§ 207(a) of the FLSA.

                                 Ill.        THE PARTIES

       8.     Plaintiff Monica Edwards is a citizen of the United States, domiciled in

Pulaski County.




                                            Page2 of15
                       Monica Edwards, et al., v. PSM Home Health, Inc., et al
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                              Origlnal Complaint-Collective Action
         Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 3 of 15



       9.      Plaintiff was employed by Defendants between October of 2017 and

October of 2018, and again from August 2019 until September of 2019 as an hourly-paid

Caregiver employee.

       10.     At all times relevant to this Complaint, Plaintiff was and hourly employee.

       11.     Plaintiff and all those similarly situated are "employees" of Defendants as

defined by 29 U.S.C. § 203(e).

       12.     At all times material herein, Plaintiff and those similarly situated have been

entitled to the rights, protections and benefits provided under the FLSA and the AMWA.

       13.     Plaintiff brings this action on behalf of herself and all other similarly situated

individuals pursuant to 29 U.S.C. § 216(b). Plaintiff and the similarly situated individuals

were, or are, employed by Defendants as hourly paid employees Caregivers within three

(3) years of the filing of this Complaint. As this case proceeds, it is likely that more

individuals will join this action as opt-in plaintiffs.

       14.     The precise size of the FLSA Collective and the identity of the opt-in

plaintiffs will be ascertainable from the business records of Defendants.

       15.     At all relevevant times, Defendants are, and have been, an "employer" of

Plaintiff and the similarly situated individuals within the meaning of the FLSA, 29 U.S.C.

§ 203(d), and theAMWA.

       16.     Defendant PSM Home Health, Inc., is a home healthcare services provider

serving clients in and around central Arkansas.

       17.     Defendant PSM Home Health, Inc., is a domestic, for-profit corporation

whose registered agent for service of process for the state of Arkansas is Peter S.

Mcindoe, 8 Shackleford Plaza, Suite 102, Little Rock, Arkansas 72211.

                                              Page3of15
                         Monica Edwards, et al., v. PSM Home Health, Inc., et al
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                                Orlglnal Complalnt--Collectlve Action
        Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 4 of 15



       18.     Defendant Peter S. Mcindoe is an individual and resident of Pulaski County,

and at all times relevant to this Complaint, is and has been an officer and owner, member,

partner and/or shareholder of Defendant PSM Home Health, Inc.

       19.     Mcindoe has at all times relevant hereto controlled the day-to-day

operations of PSM Home Health, Inc., such that he is liable to Plaintiff as an employer

under all relevant statutes.

       20.     Mcindoe established and maintained the wage and employment practices

at issue in this case.

       21.     Defendants' annual gross volume of sales or business done is not less than

$500,000.00.

       22.     Defendants have more than four employees.

       23.     During each of the three years preceding the filing of this Complaint,

Defendants employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person, including medical supplies and equipment.

       24.     Defendants hired and fired, or had the right to fire, Plaintiff and the collective

members, established and maintained the pay policies and work schedules for Plaintiff

and the collective members, supervised Plaintiff and the collective members, and

otherwise controlled the working conditions of Plaintiff and the collective members.

                           IV.         FACTUAL ALLEGATIONS

       25.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

                                              Page4of15
                         Monica Edwards, et al., v. PSM Home Health, Inc., et al
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                                Origlnal Complalnt-Collective Action
        Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 5 of 15



      26.     Defendants' primary business purpose is to provide home healthcare

services and living assistance to Defendants' customers, among other services, in and

around central Arkansas. Defendants employed employees such as Plaintiff and the

collective members to accomplish these purposes.

      27.     Within three years prior to the filing of this Complaint, Defendants hired

Plaintiff, among other similarly situated individuals, to perform relevant duties, including

traveling to Defendants' clients' homes to perform healthcare services and living

assistance services and to complete relevant documentation.

      28.     Plaintiff worked for Defendants as an hourly-paid Caregiver from

approximately October of 2017 through August of 2018 and again from August of 2019 to

September of 2019.

      29.     During the period relevant to this lawsuit, Defendants classified Plaintiff as

hourly, non-exempt from the overtime requirements of the FLSA and the AMWA.

       30.    Plaintiff's hours varied from week to week, but Plaintiff worked more than

40 hours a week for Defendants on a regular basis. The same is true for other similarly

situated employees.

       31.    Despite their overtime work, Plaintiff and other similarly situated employees

were not properly compensated for all hours or all overtime hours worked each week as

a direct result of the policies and procedures implemented by Defendants.

       32.    At times, the job duties of Plaintiff and other similarly situated employees

required them to drive from one of Defendants' clients' homes to the next during a single

workday, but Defendants did not compensate Plaintiff and other similarly situated

employees for this drive time.

                                            Page5of15
                       Monica Edwards, et al., v. PSM Home Health, Inc., et al
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                              Orlglnal Complalnt--Collectlve Action
        Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 6 of 15



      33.    Plaintiff and other similarly situated employees drove between the homes

of Defendants' clients in at least one week during which Plaintiff and other similarly

situated employees also worked in excess of forty hours.

      34.    As a result of Defendants' standard policies related to drive time, Plaintiff

and other similarly situated employees were not overtime wages for all hours worked in

excess of forty per week.

      35.    In addition, despite requiring Plaintiff and other similarly situated employees

to clock in and out of Defendants' time-keeping system, Defendants did not pay Plaintiff

and other similarly situated employees for all hours worked, but rather paid Plaintiff and

other similarly situated employees for fewer hours than they actually worked.

      36.    Plaintiff and other similarly situated employees received pay for fewer hours

than they actually worked in at least one week during which Plaintiff and other similarly

situated employees also worked in excess of forty hours.

       37.   As a result of Defendants' practice of paying Plaintiff and other similarly

situated employees for fewer hours than they actually worked during weeks in which they

worked in excess of forty hours per week, Defendants failed to pay Plaintiff and others

similarly situated overtime compensation for all hours worked in excess of forty per week.

      38.    In addition, Defendants paid Plaintiff and other similarly situated employees

varying hourly rates, but did not calculate the "regular rate" for purposes of paying

overtime by totaling all amounts paid during the week and dividing by all hours worked as

required by governing regulations.




                                           Page 6of15
                      Monica Edwards, et al., v. PSM Home Health, Inc., et al
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                             Orlglnal Complalnt---Collectlve Action
          Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 7 of 15



       39.     As a result of Defendants' standard policies related to the calculation of the

regular rate, Plaintiff and other similarly situated employees were paid less than one and

one-half times their regular rate of pay for all hours worked in excess of forty per week.

       40.     In addition, Defendants had a standard practice of charging Plaintiff and

other similarly situated employees via paycheck deduction for background checks which

were a condition of employment imposed by Defendants.

       41 .    The deductions Defendants made for the background checks effeetively

reduced the pay of Plaintiff and others similarly situated, resulting in Defendants paying

Plaintiff and others similarly situated less than the minimum and overtime wages required

bylaw.

                V.         REPRESENTATIVE ACTION ALLEGATIONS

         42.   Plaintiff brings her claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

         43.   Plaintiff proposes to represent a class of individuals defined as follows:

                      All Caregivers employed during the three years
                     prior to the filing of Plaintiff's Original Complaint

         44.   In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed,

or will file, a written Consent to Join this lawsuit.

         45.   The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

         46.   The members of the proposed collective are similarly situated in that they

share these traits:


                                              Page 7 of15
                         Monica Edwards, et al., v. PSM Home Health, Inc., et al
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                                Original Complaint-Collective Action
            Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 8 of 15




       a.       They were employed by Defendants as Caregivers;

       b.       They were hourly employees, non-exempt from overtime protections;

       c.       They were subject to Defendants' common policy of paying multiple hourly

rates and failing to properly calculate the regular rate for overtime purposes;

       d.       They were subject to Defendants' common policy of not paying for time

spent traveling between visits with Defendants' clients;

       e.       They were subject to Defendants' common practice of failing to provide

compensation for all hours worked in a week;

       f.       They were subject to Defendants' common policy of making paycheck

deductions for background checks; and

       g.       They regularly worked in excess of forty hours per week.

       47.      Plaintiff is unable to state the exact number of potential members of the

FLSA collective but believes that the class exceeds fifty (50) persons.

       48.      Defendants can readily identify the members of the Section 16(b) class,

which encompasses all Caregivers employed by Defendants.

       49.      The names and physical and mailing addresses of the FLSA collective

action plaintiffs are available from Defendants, and a Court-approved Notice should be

provided to the FLSA collective action plaintiffs via first class mail and email to their last

known physical and electronic mailing addresses as soon as possible, together with other

documents and information descriptive of Plaintiff's FLSA claim.

       50.      In addition, and in the alternative, Plaintiff bring this action in her individual

and personal capacity, separate and apart from the class claims set forth herein.



                                              Page8of15
                         Monica Edwards, et al., v. PSM Home Health, Inc., et al
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                                Origlnal Complaint-Collective Action
        Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 9 of 15




                         VI.        FIRST CAUSE OF ACTION
                      (Individual Claim for Violation of the FLSA)

       51.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       52.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       53.    At all relevant times, Defendants vyere Plaintiff's "employer'' within the

meaning of the FLSA, 29 U.S.C. § 203.

       54.    At all relevant times, Defendants have been, and continue to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       55.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay time and a half of regular wages for all hours worked over forty (40) hours in a

week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and

all accompanying Department of Labor regulations.

       56.    At all times relevant to this Complaint, Defendants classified Plaintiff as non-

exempt from the minimum wage and overtime requirements of the FLSA.

       57.    Despite the entitlement of Plaintiff to minimum wage and overtime payments

under the FLSA, Defendants failed to pay Plaintiff the statutory minimum wage for all

hours worked through forty per week in weeks in which Defendants made deductions for

background checks.

       58.    Despite the entitlement of Plaintiff to minimum wage and overtime payments

under the FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half


                                            Page9of15
                       Monica Edwards, et al., v. PSM Home Health, Inc., et al
                            U.S.D.C. (E.D. Ark.) case No. 4:19-cv-_ _
                              Orlglnal Complalnt--Collectlve Action
        Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 10 of 15



times their regular rate of pay for all hours worked over forty (40) in each one-week period

through miscalculation of the regular rate and failure to pay for all hours worked.

       59.     Defendants' failure to pay Plaintiff all minimum and overtime wages owed

was willful.

       60.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

       61.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                       VII.        SECOND CAUSE OF ACTION
                      (Individual Claim for Violatlon of the AMWA)

       62.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       63.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated §§ 11-4-201 et seq.

       64.     At all relevant times, Defendants were Plaintiff's "employer'' within the

meaning oftheAMWA,Ark. Code Ann.§ 11-4-203(4).

       65.     Sections 210 and 211 require employers to pay all employees a minimum

wage for all hours worked up to forty in one week and to pay one and one-half times

regular wages for all hours worked over forty hours in a week, unless an employee meets




                                            Page 10 of15
                        Monica Edwards, et al., v. PSM Home Health, Inc., et al
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                               Origlnal Complaint-Collective Action
       Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 11 of 15



the exemption requirements of 29 U.S.C. § 213 and accompanying Department of Labor

regulations.

       66.     At all times relevant to this Complaint, Defendants classified Plaintiff as non-

exempt from the overtime requirements of the AMWA.

       67.     Despite the entitlement of Plaintiff to minimum wage and overtime payments

under the AMWA, Defendants failed to pay Plaintiff the statutory minimum wage for all

hours worked through forty per week in weeks in which Defendants made deductions for

background checks.

       68.     Despite the entitlement of Plaintiff to minimum wage and overtime payments

under the AMWA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times their regular rate of pay for all hours worked over forty (40) in each one-week period

through miscalculation of the regular rate and failure to pay for all hours worked.

       69.     Defendants' failure to pay Plaintiff all overtime wages owed was willful.

       70.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the two (2) years prior to the filing of

this Complaint pursuant to Arkansas Code Annotated § 11-4-218.

       71.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.




                                            Page11 of15
                        Monica Edwards, et al., v. PSM Home Health, Inc., et al
                             U.S.D.C. (E.D. Ark.) Case No. 4:1Sk:v-_ _
                               Orlglnal Complalnt-Collectlve Action
       Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 12 of 15



                         VIII.        THIRD CAUSE OF ACTION
                   (Collective Action Claim for Violation of the FLSA)

       72.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       73.      Plaintiff, individually and on behalf of all others similarly situated, asserts

this claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201,         et
seq.
       74.      At all relevant times, Defendants have been, and continue to be, an

"employer" of Plaintiff and all those similarly situated within the meaning of the FLSA, 29

u.s.c. § 203.
       75.      Defendants classified Plaintiff and all similarly situated employees as non-

exempt from the overtime requirements of the FLSA.

       76.      Despite the entitlement of Plaintiff and those similarly situated to minimum

wage and overtime payments under the FLSA, Defendants failed to pay Plaintiff and those

similarly situated the statutory minimum wage for all hours worked through forty per week

in weeks in which Defendants made deductions for background checks.

       77.      Despite the entitlement of Plaintiff and those similarly situated to minimum

wage and overtime payments under the FLSA, Defendants failed to pay Plaintiff and those

similarly situated an overtime rate of one and one-half times their regular rate of pay for

all hours worked over forty (40) in each one-week period through miscalculation of the

regular rate and failure to pay for all hours worked.

       78.      Defendants willfully failed to pay minimum and overtime wages to Plaintiff

and to others similarly situated.


                                             Page 12 of 15
                         Monica Edwards, et al., v. PSM Home Health, Inc., et al
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                                Original Complaint-Collective Action
       Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 13 of 15



       79.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff and all those similarly situated for monetary damages, liquidated damages, and

costs, including reasonable attorneys' fees, for all violations that occurred within the three

(3) years prior to the filing of this Complaint.

       80.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                               IX.         RELIEF SOUGHT

       WHEREFORE, premises considered, Plaintiff Monica Edwards prays that

Defendants be summoned to appear and answer herein and for judgment against

Defendants as follows:

       A.     That Defendants be summoned to appear and answer herein;

       B.      Designation of this action as an FLSA collective action on behalf of the

Collective Action Members and prompt issuance of notice to all similarly-situated persons,

apprising them of the pendency of this action, permitting them to join this action pursuant

to 29 U.S.C. § 216(b ), and tolling of the statute of limitations;

       C.      An award of unpaid wages for all hours worked, including minimum wages

for all hours worked through forty per week and overtime wages for all hours worked in

excess of forty in a workweek at a rate of one and one-half times the regular rate of pay

under the FLSA;

       D.      Equitable tolling of the FLSA statute of limitations;

       E.      A declaratory judgment that the practices complained of herein are unlawful

under the FLSA;

                                            Page 13 of 15
                        Monica Edwards, et al., v. PSM Home Health, Inc., et al
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                               Origlnal Complaint-Collective Action
       Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 14 of 15



      F.     An award of liquidated damages as a result of Defendants' willful failure to

pay minimum wages for all hours worked through forty per week and overtime wages for

all hours worked in excess of forty in a workweek at a rate of time and one-half of the

regular rate of pay pursuant to 29 U.S.C. § 216;

      G.     An Order pursuant to the AMWA awarding Plaintiff unpaid overtime and any

other damages or injunctive relief allowed by law;

      H.     An Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

      I.     An Order compelling the accounting of the books and records of

Defendants, at Defendants' own expense;

      J.     An award of costs and expenses of this action together with reasonable

attorney's fees and an award of a service payment to the Plaintiff; and

      K.     Such other and further relief as this Court deems just and proper.




                                            Page 14of15
                        Monica Edwards, et al., v. PSM Home Health, Inc., et al
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                               Origlnal Complaint-Collective Action
Case 4:19-cv-00805-KGB Document 1 Filed 11/18/19 Page 15 of 15



                                            Respectfully submitted,
                                            PLAINTIFF MONICA EDWARDS,
                                            Individually and on Behalf
                                            of All Other Similarly Situated

                                            SANFORD LAW FIRM, PLLC
                                            One Financial Center
                                            650 South Shackleford, Suite 411
                                            Little Rock, Arkansas 72211
                                            Telephone: (501) 221-0088
                                            Facsimile: (888) 787-2040




                                            Josh   Sa'il!(f'
                                            Ark. Bar No. 2001037
                                            josh@sanfordlawfirm.com




                                Page 15of15
            Monica Edwards, et al., v. PSM Horne Health, Inc., et al
                 U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_ _
                   Original Complaint-Collective Action
